UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 01-4573
WU FENG ZHANG,
            Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 01-4579
WU FENG ZHANG,
            Defendant-Appellant.
                                       
           Appeals from the United States District Court
       for the Middle District of North Carolina, at Durham.
             N. Carlton Tilley, Jr., Chief District Judge.
                       (CR-01-34, CR-01-80)

                  Submitted: December 13, 2001

                      Decided: December 27, 2001

        Before NIEMEYER and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.
2                      UNITED STATES v. ZHANG
                             COUNSEL

Louis C. Allen, III, Federal Public Defender, William S. Trivette,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Benjamin H. White, Jr., United States Attorney, Michael
F. Joseph, Assistant United States Attorney, Greensboro, North Caro-
lina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Pursuant to a guilty plea, Wu Feng Zhang pled guilty to counter-
feiting in violation of 18 U.S.C. § 3742(a) (1994). The district court
sentenced him to a 12 month term of imprisonment for the counter-
feiting charge followed by a 21 month term of imprisonment for revo-
cation of probation. Zhang timely appealed. Zhang’s attorney has
filed a brief in accordance with Anders v. California, 386 U.S. 738
(1967). Counsel states there are no meritorious issues for appeal, but
contends on Zhang’s behalf that the district court abused its discretion
by imposing a 12 month sentence for the counterfeiting violation and
that the district court’s 21 month sentence imposed for revocation of
probation was in violation of law or was plainly unreasonable. Zhang
was informed of his right to file a supplemental brief but did not file
a brief.

   Zhang’s 12 month counterfeiting sentence was within the properly
calculated guideline range of 6-12 months and therefore is not appeal-
able. See United States v. Porter, 909 F.2d 789, 794 (4th Cir. 1990).
Moreover, the district court properly considered the counterfeiting
offense that gave rise to the revocation of probation in fashioning the
sentence for that revocation. See 18 U.S.C. § 3565(a)(2) (1994);
United States v. Schaefer, 120 F.3d 505, 507 (4th Cir. 1997). Further,
                        UNITED STATES v. ZHANG                          3
the court properly found, in its discretion, that an upward departure
was warranted for the revocation of probation. See United States Sen-
tencing Commission, Guidelines Manual, § 7B1.4, comment. (n.4)
(Nov. 2000).

   Accordingly, we affirm the judgment of the district court. We have
examined the entire record in this case in accordance with the require-
ments of Anders and find no meritorious issues for appeal. This court
requires that counsel inform his client, in writing, of his right to peti-
tion the Supreme Court of the United States for further review. If the
client requests that a petition be filed, but counsel believes that such
a petition would be frivolous, then counsel may move in this court for
leave to withdraw from representation. Counsel’s motion must state
that a copy thereof was served on the client. Finally, we dispense with
oral argument, because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                             AFFIRMED